Citation Nr: 0103733	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-17 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability, including as a result of exposure to ionizing 
radiation. 

2.  Entitlement to service connection for a psychiatric 
disability, including as a result of exposure to ionizing 
radiation.

3.  Entitlement to service connection for skin rashes, 
including as a result of exposure to ionizing radiation.

4.  Entitlement to service connection for residuals of a 
stroke, including as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
December 1954, with reported subsequent service in a Reserve 
unit from 1954 to 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia. 


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosed disability of the 
prostate or a diagnosed psychiatric disability. 

2.  None of the disabilities for which service connection is 
sought on appeal are disabilities listed under the 
presumptive provisions of VA disability regulations 
pertaining to service connection due to exposure to ionizing 
radiation.

3.  The medical evidence of record does not demonstrate that 
the veteran's cysts of the face, back, and arm, or residuals 
of a stroke (including underlying cardiovascular disorder), 
or any other claimed disorder, are etiologically related to 
service, including to exposure to ionizing radiation during 
service. 





CONCLUSION OF LAW

Service connection is not warranted for a prostate 
disability, a psychiatric disability, skin rashes (cysts of 
the face, back, and arm), or residuals of a stroke, including 
as a result of exposure to ionizing radiation.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran implicitly contends that he has the disabilities 
for which service connection is being sought on appeal, that 
all of the claimed conditions are related to his service, and 
that all of the claimed conditions are due to exposure to 
radiation during service.  He contends the exposure to 
radiation occurred during testing in about 1953 in Camp 
Desert Rock, Nevada.  In December 1993, the veteran filed a 
claim for service connection for a disorder of the prostate 
gland, which he wrote began in 1983; in February 1997, he 
wrote that he was claiming service connection for prostate 
cancer, for which he had been treated.  In July 1998, he 
claimed service connection for a skin condition, which he 
contended was the result of exposure to radiation during 
service. 

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If a 
chronic disease such as a brain hemorrhage, arteriosclerosis, 
cardiovascular disease (including hypertension), or a 
psychosis, is manifest to a compensable degree within one 
year after separation from service, the disability may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).

In implementing the 1984 Veterans Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-542, 
section 3.311b of title 38, Code of Federal Regulations, sets 
up a standard for review of claims based on radiation 
exposure and provides that, if a veteran was exposed to 
ionizing radiation due to atmospheric nuclear testing and 
developed a radiogenic disease which manifested within the 
specified time period, the case will be referred to the VA 
Under Secretary for Benefits (formerly the VA Chief Benefits 
Director) for review.  Effective May 1, 1988, Public Law 100-
321, the Radiation-Exposed Veterans Compensation Act of 1988, 
amended former 38 U.S.C.A. § 312 (now 38 U.S.C.A. § 1112(c) 
(West 1991)) and elevated the regulatory criteria now found 
at 38 C.F.R. § 3.309(d) (2000) to a statutory presumption of 
service connection.  

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)) the United 
States Court of Appeals for Veterans Claims (Court) held that 
service connection for disabilities claimed to be due to 
ionizing radiation exposure during service can be 
accomplished in three ways.  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).   

First, there are 15 types of cancer which will be 
presumptively service connected by statute if they become 
manifest in a radiation-exposed veteran.  38 U.S.C.A. 
§ 1112(c)(2)(A)-(O) (West 1991); 38 C.F.R. § 3.309(d).  A 
"radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes the onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  "Onsite 
participation" means presence at the test site, or 
performance of military duties in connection with ships, 
aircraft or other equipment used in direct support of the 
nuclear test, during an official operational period of an 
atmospheric nuclear test.

As to the second method, 38 C.F.R. § 3.311(b)(2) (2000) 
provides a list of diseases which will be service connected 
provided that certain conditions specified therein and 
pertaining to radiation exposure are met; these include the 
regulatory time period when the diseases must become 
manifest.  The list includes prostate cancer and "any other 
cancer."  Prostate cancer and any other cancer not otherwise 
listed must become manifest 5 years or more after exposure.  
38 C.F.R. § 3.311(b)(5)(iv) (2000).  The provisions of 38 
C.F.R. § 3.311 provide for development of claims based on a 
contention of radiation exposure during active service and 
post-service development of a radiogenic disease.  Section 
3.311 essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.  The 
case will be referred to the Under Secretary for Benefits for 
review as to whether sound scientific medical evidence 
supports the conclusion that it is at least as likely as not 
that the veteran's disease resulted from radiation exposure 
during service.  The provisions do not give rise to a 
presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation-exposed 
veterans or their survivors.  See Ramey v. Gober, 120 F.3d 
1239, 1244 (Fed. Cir. 1997). 

Third, direct service connection can be established by 
showing that the disease was incurred in or aggravated by 
service, which includes the "difficult burden of tracing 
causation to a condition or event during service."  See 
Combee, supra.  Subsection 3.311(b)(4) (2000) provides that, 
even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 38 
C.F.R. § 3.311 if the appellant cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic. 

The veteran's service medical records are negative for any 
complaints, findings, or diagnoses of any of the disorders 
for which service connection is claimed.  At a March 1953 
examination, the veteran complained of pain or pressure in 
the chest, but examination was normal.  At a June 1953 
examination, the veteran presented a history which was 
negative in general, and for cardiovascular or neuro-
psychiatric complaints.  Examination in June 1953 was 
negative for prostate, skin, or cardiovascular disorders.  A 
September 1953 examination likewise was negative for 
prostate, skin, or cardiovascular disorders.  Clinical 
examination at the service separation examination in February 
1954 found no abnormalities of the relevant systems. 

Army Nuclear Test Personnel Review and Army Morning Reports 
indicate that the veteran was exposed to radiation while on 
detached service to Camp Desert Rock, Nevada, from May 14, 
1953 to May 28, 1953.

Private medical records, including a Doppler ultrasound, 
reflect that in February 1993 the impression was that the 
veteran had moderate intimal thickening with plaque formation 
mainly in the internal carotid arteries. 

A VA examination in May 1994 reflects the veteran's 
complaints of occasional prostate pain with dribbling with 
urination.  Physical examination revealed good turgor and 
hydration of the skin, one blood pressure reading of 154/94 
with no cardiovascular abnormality, no psychiatric 
abnormality, and no notation of prostate abnormality.  The 
relevant diagnosis was a history of prostate pain. 

The record reflects that the veteran suffered 2 strokes 
between 1995 and 1997, which left him disabled and in need of 
aid and attendance.  In a letter dated in June 1997, a 
private physician, Joel Eade, M.D., wrote that he had cared 
for the veteran since 1994, and that the veteran's main 
problems had been multiple strokes secondary to severe 
carotid artery disease.  Dr. Eade wrote that the veteran's 
current condition was rather poor because of the multiple 
strokes so that he was totally disabled.  

A statement by or on behalf of the veteran in August 1997 
reflects that the veteran did not return the ionizing 
radiation questionnaire because the physician did not confirm 
prostate cancer.  He subsequently completed the questionnaire 
in August 1998.  In response to the questionnaire, the 
veteran wrote the following: he was first diagnosed with a 
condition (unspecified) in about 1953, though he could not 
remember the exact dates; the two tests took place, though he 
could not remember the test shot code names; at the time he 
was assigned to A Battery, 264th Field Artillery, at Fort 
Sill, Oklahoma for training, he was a corporal, and that, 
about 1953 he was sent to Desert Rock, Nevada for testing; 
there was blowing debris from the initial bomb blast, with a 
thick cloud; no film badge was issued; he was unable to 
remember names of other service members that were there; 
after service he worked at General Electric on the assembly 
line (in refrigeration) for about 6 years and with oil 
drilling for about 2 weeks, and was not exposed to any type 
radiation or carcinogens during this employment; there was no 
family history of cancer or leukemia; and that he had smoked 
one pack of cigarettes per day "for several years" and had 
minimum exposure to the sun. 

VA outpatient treatment records reflect that in August 1998 
the impressions included right hemiparesis secondary to 
complete occlusion of the right internal carotid artery by 
history, alcoholism and smoking habit, and [?ical] problem 
secondary to the above diagnoses.  Another entry in August 
1998 includes the opinion that it was doubtful that there was 
a relationship between the veteran's exposure to a nuclear 
bomb fall-out and his current stroke residuals.  A February 
1999 VA outpatient treatment entry notes the veteran denied 
memory problems, but later stated that he had trouble with 
people's names.  The veteran's wife reported that all of her 
husband's problems started after the stroke in November 1995.  
The February 1999 entry noted that a CT scan had revealed a 
"[right] occipital infarct, cerebellar atrophy, which could 
be due to [alcohol] abuse."  The examiner also noted that 
the veteran had a problem with explosive rage episodes and 
was obsessed with things, which suggested the bigger problem 
with cognition had to do with frontal lobe dysfunction, due 
to either fronto-temporal dementia or related to other 
strokes in the frontal lobe. 

In November 1998 the veteran reported that he had experienced 
sore spots all over his body since the 1950's.  The 
assessment was epidermoid cysts of the face, back, and arm.  

Records from the U.S. Social Security Administration reflect 
that they determined that the veteran was severely impaired 
due to generalized osteoarthritis, cervical and lumbar 
degenerative disc disease, fibromyalgia, and positional 
edema.  

As to the issues of service connection for a prostate 
disability, including prostate cancer, and a psychiatric 
disability, there is no competent medical evidence that the 
veteran currently has medical diagnoses of these claimed 
disabilities.  Only a "history of" prostate pain was 
diagnosed at the May 1994 VA examination.  Even a diagnosis 
of prostate pain, and not merely a history of prostate pain, 
is not a competent medical diagnosis of a current disability.  
The Court has held that pain alone, without a diagnosed 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  In any event, even assuming that a current prostate 
disorder is present, there is no medical evidence of 
carcinoma of the prostate or a link between a prostate 
disorder and any incident of service, including exposure to 
ionizing radiation.  With regard to psychiatric disability, 
the medical evidence does not show that the veteran has a 
distinct diagnosed psychiatric disability which is not 
etiologically related to non-service-connected residuals of 
stroke or to cerebellar atrophy due to alcoholism.  The 
symptomatology the veteran complained of, or was observed to 
have, which followed a stroke in 1995, includes explosive 
rage episodes, obsessions and reported memory difficulty.  
However, as noted above, there is no medical evidence of a 
diagnosis of a separate and distinct psychiatric disorder or 
of a causal link between psychiatric symptomatology and any 
incident of active duty, including exposure to ionizing 
radiation.

With regard to the requirement of medically diagnosed current 
disability, the Court has held that "[i]n order for the 
veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no competent medical evidence that the 
veteran currently has these disabilities, the Board must find 
that the veteran's claims for service connection for a 
prostate disability, including prostate cancer, and a 
psychiatric disability, is not warranted.  

As to the issues of entitlement to service connection for a 
skin condition (skin rashes) and residuals of a stroke as due 
to exposure to radiation, the Board notes that the evidence 
confirms that the veteran was exposed to radiation during 
nuclear testing while on detached service to Camp Desert 
Rock, Nevada, from May 14, 1953 to May 28, 1953.  However, 
with respect to the first method of establishing service 
connection for presumptive diseases manifest in radiation-
exposed veterans, the Board notes that 38 C.F.R. § 3.309(d) 
limits service connection to the diseases listed in paragraph 
(d)(2).  Epidermoid cysts, a cerebrovascular accident, and 
carotid artery occlusion (or cardiovascular disease) are not 
diseases listed in paragraph (d)(2) subject to service 
connection on a presumptive basis. 

With respect to the second method which provides for the 
development of claims based upon a contention of exposure to 
ionizing radiation, the Board notes that epidermoid cysts, a 
cerebrovascular accident, and carotid artery occlusion or 
cardiovascular disease are not radiogenic diseases 
specifically listed in section 3.311(b)(2).  Likewise, a 
psychiatric disorder for which service connection is being 
sought is not listed as a presumptive disease under this 
provision.  While prostate cancer is listed as a presumptive 
disease under this provision, as indicated above, the veteran 
has not been diagnosed with prostate cancer, or even any 
disability of the prostate.  Similarly, although skin cancer 
is listed as a presumptive disease under this provision, the 
veteran has been diagnosed with epidermoid cysts, but has not 
been diagnosed with any type of skin cancer. 

With regard to the third method, which provides for direct 
service connection based on medical nexus evidence relating 
the veteran's currently diagnosed disease to radiation 
exposure in service, the Board notes that the record 
establishes that the veteran was exposed to nuclear testing 
in 1953.  However, the Board also finds that there is no 
competent medical or scientific evidence linking any of the 
veteran's currently diagnosed disabilities to his in-service 
radiation exposure.  Combee.  In this regard, the Board notes 
that, although in November 1998 the veteran reported a 
history of sore spots over his body since the 1950's, the 
veteran was diagnosed with epidermoid cysts, and the examiner 
did not relate the currently diagnosed skin condition to 
service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence).

With regard to residuals of a stroke, the medical evidence of 
record has related the veteran's stroke to corotid artery 
occlusion.  The medical opinion of record (August 1998) is 
that it is "doubtful" that there is a relationship between 
the veteran's exposure to a nuclear bomb fall-out and his 
current stroke residuals.  Consistent with this opinion is 
the veteran's wife's lay observation that the current 
symptomatology began following the first stroke in 1995.  A 
February 1999 outpatient treatment entry noted that the 
veteran had right occipital infarct and cerebellar atrophy, 
but opined that the cerebellar atrophy could be due to the 
veteran's alcohol abuse.  Additionally, there is no competent 
medical evidence of record relating the veteran's underlying 
corotid artery occlusion to service, including exposure to 
radiation in service.  

After a review of the evidence of record, the Board finds 
that there is no medical evidence of record to demonstrate a 
nexus between any disease or injury during service, including 
exposure to radiation in service, and the veteran's 
disabilities claimed on appeal.  With regard to the veteran's 
assertion of etiology of current symptomatology or disability 
to service, including to radiation exposure during service, 
while a lay person such as the veteran is competent to 
describe symptoms observed at any time, he is not competent 
to offer evidence which requires medical knowledge, such as a 
determination of medical etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Stadin v. Brown, 8 Vet. App. 
280, 284 (1995).

The Board finds that no further development is warranted to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). The 
Board notes that the record includes a VA compensation 
examination, VA outpatient treatment records, and private 
medical records and statements.  The Board finds that further 
medical examination and medical opinion is not necessary to 
make a decision on the veteran's claims for service 
connection.  In this case, the veteran has claimed service 
connection for the claimed disabilities beginning in 1993, 
notably nearly 40 years after service separation.  The 
service medical records are negative for any complaints, 
findings, or diagnosed disorders which could be related to 
the currently diagnosed disabilities.  Notwithstanding the 
veteran's reporting that some pertinent (although 
unspecified) disability was diagnosed in 1953, the service 
medical records do not corroborate his recent assertion and 
reflect no such diagnosis.  There is no medical evidence of a 
causal relationship between a claimed psychiatric or prostate 
disorder and any incident of service, including exposure to 
ionizing radiation.  With regard to the skin disorder 
(diagnosed as cysts of the face, back, and arm), there is no 
credible evidence that these existed prior to November 1998.  
Notwithstanding the veteran's very recent report of a history 
of sore spots on his body since the 1950's, there is no 
medical evidence of any skin disorder until November 1998.  
For these reasons, the Board finds that the duty to assist 
the veteran in the development of his claim has been 
fulfilled. 
  

ORDER

Service connection for a prostate disability, including as a 
result of exposure to ionizing radiation, is denied. 

Service connection for a psychiatric disability, including as 
a result of exposure to ionizing radiation, is denied.

Service connection for skin rashes, including as a result of 
exposure to ionizing radiation, is denied.



Service connection for residuals of a stroke, including as a 
result of exposure to ionizing radiation, is denied.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


 

